Title: To Thomas Jefferson from William Canby, 1 February 1803
From: Canby, William
To: Jefferson, Thomas


          
            1st of 2nd. mo. 1803—
          
          Esteemed friend Thomas Jefferson—
          having cause to acknowledg thy friendly disposition freedom of access, & excellent Natural Capacity, I have a desire to salute thee in this way—wishing thy increas of Spiritual or Divine Life, which is only to be attained thr’o inward Communion with that which is Divine, as like communicates with its like, & seeing “no Man knoweth the Father but the Son & he to whom the Son will Reveal him” it is therefore Necessary to submit to that inward manifestation of the Truth which, as sure as there is a divine Being or Prinicple, must wait upon & be communicated to his Offspring, if they will but wait upon & Nourish it. obedience to whose operation wou’d Reduce Nature in the day of his power to great a child like simplicity, so as thankfully to receive the Truth in the love of it. farewell
          
            Wm. Canby
          
        